Citation Nr: 0720504	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
high frequency sensorineural hearing loss.

2.  Entitlement to an evaluation greater than 10 percent for 
tinnitus, to include assignment of separate 10 percent 
evaluations for each ear.

3.  Entitlement to an evaluation greater than 10 percent for 
spur formation, calcanei, soft tissue calcification, left 
ankle. 

4.  Entitlement to an evaluation greater than 10 percent for 
spur formation of the patella and tibia, soft tissue 
calcification, left knee.

5.  Entitlement to an evaluation greater than 20 percent for 
lumbosacral strain.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to increased evaluations for his 
service-connected bilateral hearing loss, tinnitus, left 
ankle disability, left knee disability, and low back 
disability.

The file includes statements presented by the veteran in 
correspondence dated in August 2004, and in his hearing 
testimony before the Board in July 2006, which indicate that 
he is also claiming entitlement to service connection for a 
right knee disability.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.

For the reasons that will be further discussed below, the 
claims of entitlement to increased evaluations for the 
veteran's low back and left knee disabilities are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  




FINDINGS OF FACT

1.  The veteran's bilateral high frequency sensorineural 
hearing loss is currently manifested by a mild pattern of 
hearing impairment, with no greater than Level I hearing 
acuity in the right ear and no greater than Level II hearing 
acuity in the left ear.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

3.  The veteran's left ankle disability, with spur formation, 
calcanei, and soft tissue calcification, is currently 
manifested by subjective complaints of pain on use and 
radiographic evidence of degenerative joint disease, with 
only moderate limitation of motion even during flare-ups of 
elevated symptoms. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
high frequency sensorineural hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

3.  The criteria for an evaluation greater than 10 percent 
for spur formation, calcanei, soft tissue calcification, left 
ankle, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
was received in August 2004.  He was notified of the 
provisions of the VCAA in correspondence dated in September 
2004.  

With respect only to the issues of entitlement to increased 
evaluations for bilateral hearing loss and a left ankle 
disability, the Board finds that the veteran has been made 
aware of the information and evidence necessary to 
substantiate his claims and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  All relevant VA treatment 
records dated from 2004 - 2006 showing the current state of 
his hearing impairment and left ankle disability have been 
obtained and associated with the evidence.  He has also been 
provided with opportunities to present oral testimony in 
support of his claims at hearings conducted before an RO 
hearing officer in October 2005 and a traveling Veterans Law 
Judge in July 2006.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained with respect to his hearing loss and 
left ankle claims.  The veteran has been notified of the 
evidence and information necessary to substantiate these 
aforementioned claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating these claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination of the issues of entitlement to 
increased ratings for bilateral hearing loss and a left ankle 
disability.  The duty to assist and duty to notify provisions 
of the VCAA with regard to these matters have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to increased rating and earlier effective date 
claims.  The veteran's claims file shows that in 
correspondence dated in August 2006, he was duly provided 
with notice of the VCAA that complies with the Court's 
holding in Dingess.   Therefore, as there has been compliance 
with all pertinent VA law and regulations, to move forward 
with adjudication of the appeal for increased ratings for 
bilateral hearing loss and a left ankle disability would not 
cause any prejudice to the veteran.

Pertinent law and regulations: increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).



(a.)  Factual background and analysis: Entitlement to a 
compensable evaluation for bilateral high frequency 
sensorineural hearing loss.

The veteran was granted service connection and a 
noncompensable evaluation for bilateral high frequency 
sensorineural hearing loss in a September 2002 rating 
decision.  The current appeal stems from the veteran's 
application to reopen his claim, which was received by VA in 
August 2004, in which he seeks a compensable evaluation for 
this disability.

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85 (2006).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Exceptional patterns of hearing impairment.

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  (Authority: 38 U.S.C. 1155)

38 C.F.R. § 4.86 (2006).

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average.

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97 
98-
104 
105
+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI




Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The objective medical tests used by VA to assess the extent of 
hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2006))  
Therefore, the veteran's level of audiological impairment is 
based on his unassisted hearing acuity and the testing 
protocols negate any contention he may present to the effect 
that his need of hearing aids forms a basis for an increased 
rating.

The report of a VA audiological evaluation conducted in 
September 2004 shows that the veteran's pure tone thresholds, 
in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
35
30
30
30
60
37.5
LEFT
40
35
30
35
55
38.75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  The 
diagnosis was mild sensorineural hearing loss, bilaterally.  
Evaluating this test score based on Table VI, the veteran's 
right ear hearing acuity is at Level I and his left ear is at 
Level II.  This level of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, is entitled to a noncompensable 
evaluation.    

The report of a VA audiological evaluation conducted in March 
2006 shows that his pure tone thresholds, in decibels, were 
as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
30
25
20
30
40
28.75
LEFT
35
30
20
40
40
32.5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was mild sensorineural hearing loss, bilaterally.  
Evaluating this test score based on Table VI, the veteran's 
right ear hearing acuity is at Level I and his left ear is at 
Level I.  This level of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, is entitled to a noncompensable 
evaluation.  

At RO hearings conducted before a hearing officer in October 
2005, and before the undersigned traveling Veterans Law Judge 
in July 2006, the veteran testified, in pertinent part, that 
his hearing impairment occasionally prevented him from hearing 
his cellphone ringing, and that he also occasionally 
misunderstood words that were spoken to him by others.  He 
also reported having difficulty hearing his radio and 
television and needed to have the volume control on both 
turned up to a high setting.  He perceived his hearing to be 
worse in his right ear than his left.

The Board concludes that upon application of the rating 
schedule to the aforementioned facts, the objective findings 
remain insufficient to support the assignment of a 
compensable evaluation for bilateral sensorineural hearing 
loss.  The objective evidence consistently demonstrates that 
the level of impairment associated with the veteran's hearing 
loss does not meet, nor does it more closely approximate the 
criteria for a compensable evaluation.  The veteran's appeal 
in this regard must therefore be denied.

(b.)  Factual background and analysis: Entitlement to an 
evaluation greater than 10 percent for tinnitus, to include 
assignment of separate 10 percent evaluations for each ear.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The Board has considered whether 
further development of the claim of entitlement to an 
evaluation greater than 10 percent for tinnitus, to include 
assignment of separate 10 percent evaluations for each ear, 
is warranted under the Veterans Claims Assistance Act (VCAA) 
or previously existing law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  However, as will be 
further discussed below, this claim is being denied as a 
matter of law; therefore, no further development under the 
VCAA or previously existing law is warranted.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004). 

The RO granted the veteran service connection and a 10 
percent evaluation for tinnitus by rating decision dated in 
July 2004.  In August 2004, the veteran reopened his claim 
and now seeks an increased rating in excess of 10 percent for 
tinnitus, to include assignment of a separate 10 percent 
evaluation for each ear.  (The Board notes that in 
correspondence dated in August 2004, the veteran very 
specifically stated that he did not desire to appeal the July 
2004 rating decision.)  His essential contention is that 
because his tinnitus is perceived in both ears, he is thus 
entitled to a separate evaluation for each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260 (2006).  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

(c.)  Factual background and analysis: Entitlement to an 
evaluation greater than 10 percent for spur formation, 
calcanei, soft tissue calcification, left ankle.

The veteran was granted service connection and a 10 percent 
evaluation for spur formation, calcanei, soft tissue 
calcification, left ankle, by rating decision of September 
2002.  This appeal stems from an application to reopen his 
claim for a rating increase that was received by VA in August 
2004.  As the veteran's entitlement to compensation for this 
particular disability has already been established, and an 
increased disability rating is at issue, the Board need only 
concern itself with evidence showing the present level of 
impairment associated with his left ankle disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's left ankle disability is rated on the basis of 
limitation of motion under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2006), which provides for the 
assignment of a 10 percent evaluation for moderate limitation 
of motion and a 20 percent evaluation for marked limitation 
of motion.  

Evaluations greater than 20 percent for an ankle disability 
are warranted only on the basis of ankylosis in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
zero and 10 degrees, which warrants the assignment of a 30 
percent evaluation.  A 40 percent evaluation requires a 
demonstration of ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion, or eversion deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The objective medical evidence shows that on VA examination 
in September 2004, the veteran complained of left ankle pain 
on flexion.  Physical examination noted slight swelling of 
the left ankle.  He was able to actively dorsiflex his left 
ankle from zero to 15 degrees, limited to 10 degrees during 
symptomatic flare-ups (with normal dorsiflexion being from 
zero to 20 degrees); actively plantar flex his left ankle 
from zero to 35 degrees, limited to 30 degrees during 
symptomatic flare-ups (with normal dorsiflexion being from 
zero to 40 degrees); actively invert his left ankle to 25 
degrees (with normal inversion being to 30 degrees); and 
actively evert his left ankle to 15 degrees (with normal 
inversion being to 20 degrees).  No ankylosis was detected.  
Contemporaneous X-ray films of the left ankle from April 2004 
revealed minimal talo-tibial joint narrowing and the presence 
of small spurs in the talus, calcaneus and antero-posterior 
ends of the tibia, which supported a diagnostic impression of 
degenerative joint disease. 

The report of a February 2006 VA examination shows that the 
veteran complained of left ankle pain on and "on-and-off" 
basis.  Physical examination shows that he had full motor 
strength of his left ankle on dorsiflexion and plantar 
flexion, with no deformity, joint weakness or instability, 
and normal 2+ reflexes on neurological evaluation.      

At RO hearings conducted before a hearing officer in October 
2005, and before the undersigned traveling Veterans Law Judge 
in July 2006, the veteran testified, in pertinent part, that 
he experienced left ankle pain episodically, with limitation 
of ankle motion during these painful episodes but with no 
joint instability.

Applying the aforementioned facts to the appropriate rating 
schedule, the Board finds that the objective medical evidence 
does not demonstrate that the veteran has ankylosis of his 
left ankle, or that he has more than moderate limitation of 
left ankle motion even during flare-ups of elevated symptoms.  
His dorsiflexion is limited to 10 degrees during symptomatic 
flare-ups (with normal dorsiflexion being to 20 degrees), and 
his plantar flexion is limited to 30 degrees during 
symptomatic flare-ups (with normal dorsiflexion being to 40 
degrees).  This disability picture more closely approximates 
the criteria for moderate limitation of motion in the rating 
schedule.  See 38 C.F.R. § 4.7 (2006).  Therefore, the 10 
percent evaluation currently assigned for his left ankle 
disability adequately compensates him for his current level 
of impairment and there is no clinical basis to award a 
higher evaluation.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As there is no evidence of an exceptional or unusual 
disability picture associated with the veteran's left ankle 
disability, with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, the Board is not required to discuss the possible 
application of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2006).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).


ORDER

A compensable evaluation for bilateral high frequency 
sensorineural hearing loss is denied.

An evaluation greater than 10 percent for tinnitus, to 
include assignment of separate 10 percent evaluations for 
each ear, is denied.

An evaluation greater than 10 percent for spur formation, 
calcanei, soft tissue calcification, left ankle, is denied. 


REMAND

This appeal was certified to the Board in August 2006.  The 
veteran appeared for an RO hearing before a traveling 
Veterans Law Judge in July 2006.  Thereafter, in March 2007, 
the veteran submitted copies of private medical treatment 
reports dated from March 2006 - February 2007, which 
specifically address treatment during this period for 
symptomatic complaints related to his service-connected low 
back and left knee disabilities.  The new evidence was not 
first reviewed by the agency of original jurisdiction, or 
otherwise accompanied by a signed waiver of first review from 
the veteran.  The appellant is also not currently represented 
by an attorney or officer associated with a veterans service 
organizations recognized by VA who may have been able to 
provide the Board with such a waiver.  Therefore, to avoid 
prejudice of the veteran's claim, and to preserve his right 
to appellate due process, the issues of entitlement to 
increased ratings for a low back and a left knee disability 
should be remanded to the RO for its consideration of this 
evidence in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

A rating specialist at the RO should 
review the record, including the private 
medical reports dated from March 2006 to 
February 2007 that pertain to treatment 
for the veteran's low back and left 
knee.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased evaluations for his spur 
formation of the patella and tibia with 
soft tissue calcification of the left 
knee and lumbosacral strain.  If the 
maximum benefit for either disability 
remains denied, the appellant should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  (See AB, Appellant, v. 
Brown, 6 Vet. App 35 (1993).)  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration. 

No action by the appellant is required until he receives 
further notice. The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


